Citation Nr: 0925167	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for pes planus, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1968.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2003 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied an evaluation in excess of 30 percent for 
service-connected pes planus.

The veteran was afforded a videoconference hearing at the RO 
in June 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record. 

By a decision dated in November 2006, the Board denied the 
veteran's claim.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in November 2008, the Court 
affirmed the November 2006 decision, but remanded the case to 
the Board for further development and compliance with the 
instructions contained therein.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected pes planus are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  

In its November 2008 Memorandum Decision, the Court found 
that while the denial of a 50 percent rating under 
38 U.S.C.A. § 4.71a, Diagnostic Coe 5276 (2008) for pes 
planus was not clearly erroneous, the Board erred when it did 
not discuss whether or not the appellant was entitled to a 
higher rating on an extraschedular basis.  The Court 
essentially concluded that the factors described in 38 C.F.R. 
§ 3.321(b) (1), including evidence of 'marked interference 
with employment' due to a service-connected disability were 
relevant, and that the facts of the instant case reasonably 
raised the potential applicability of 38 C.F.R. § 3.321. See 
Barringer v. Peake;22 Vet. App. 242, 243-44 (2008), Colayong 
v. West, 12 Vet.App. 524, 536.  It was found that the Board 
should have considered whether the case warranted referral 
for extraschedular consideration. 

In addition to the above, the Board observes that the Veteran 
has not had a VA compensation and pension examination 
specific to pes planus since September 2004.  The Court has 
held that when the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination. See also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board is of the opinion that a VA 
examination should be scheduled to determine the current 
status of the service-connected pes planus.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination when 
warranted, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

As well, the Veteran indicates in correspondence of record 
that he continues to receive VA outpatient treatment for 
service-connected foot disability.  The most records date 
through December 2005.  Therefore, any outstanding VA 
outpatient/inpatient clinical records dating from January 
2006 should be requested and associated with the claims 
folder. See Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are fully 
satisfied since the most recent 
duty-to-assist letter in April 
2002, (See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008)); and that 
the Court's holding in Vazquez-
Flores v. Peake, 22 Vet.App. 37 
(2008) are fully met and complied 
with as to the issue on appeal.

2.  VA outpatient and inpatient 
records dating from January 2006 
should be requested and associated 
with the claims folder.

3.  After sufficient time for 
receipt of additional VA records, 
the Veteran should be scheduled 
for a special VA examination, to 
include a functional capacity 
evaluation, by a VA podiatrist, to 
assess the severity of the 
service- connected pes planus.  
The claims folder and a copy of 
this remand should be provided to 
the examiner in connection with 
the examination. The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc, and should be 
returned in a narrative format.

The report of the examination 
should be comprehensive and 
include a detailed account of all 
manifestations of the service-
connected pes planus.  The 
examiner should specifically 
provide findings and conclusions 
as to whether or not there is 
evidence of marked deformity 
(pronation, abduction, etc.), 
accentuated pain on manipulation 
and use of the feet, indications 
of swelling on use of the feet, 
callosities, marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked 
inward displacement and severe 
spasm of the tendo-Achillis on 
manipulation, that are not 
improved by orthopedic shoes or 
appliances. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

The examiner should also indicate 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service- connected 
disability.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare- 
ups and/or with repeated use.  

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal, to include on an 
extraschedular basis.  If the 
benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



